J-A23015-14

                               2014 PA Super 218



D.K.,                                     : IN THE SUPERIOR COURT OF
                                          :      PENNSYLVANIA
                   Appellee               :
                                          :
             v.                           :
                                          :
S.P.K.,                                   :
                                          :
                   Appellant              : No. 279 WDA 2014

                   Appeal from the Order January 16, 2014,
                  Court of Common Pleas, Allegheny County,
                    Family Court at No. FD 11-08220-006

BEFORE: DONOHUE, ALLEN and MUSMANNO, JJ.

OPINION BY DONOHUE, J.:                            FILED OCTOBER 02, 2014

        S.P.K. (“Father”) appeals from the order entered on January 16, 2014

by the Court of Common Pleas of Allegheny County, Family Division,

granting D.K. (“Mother”) primary physical custody of the parties’ three

children, J.K., S.K., and C.K. (collectively “the children”) – ages nine, seven,

and five respectively.    After careful review of the record and applicable

statutory and case law, we affirm. In doing so, we conclude, inter alia, that

in a case such as this, which involves a custody determination where neither

Mother nor Father is relocating and only the children stand to move to a

significantly distant location, the relocation provisions of the Child Custody

Act, 23 Pa.C.S.A. § 5337, are not per se triggered and the notice

requirement of section 5337(c) does not apply. However, in such cases, the
J-A23015-14


trial court shall consider the relevant factors set forth in section 5337(h)

insofar as they impact the final determination of the best interests of the

children.

      The relevant facts and procedural history in this case are as follows.

Mother and Father married on October 19, 2002 and are the biological

parents of the children.    Following their marriage, Mother and Father

established a residence in Leesburg, Virginia. Around 2008, Mother began to

abuse alcohol. In December 2008, Mother went to the hospital where she

discovered that she was pregnant with Mother and Father’s third child, C.K.,

and that she had a high blood alcohol level in her body. Though Mother did

not drink during her pregnancy with C.K., shortly after giving birth, Mother

began drinking again regularly.

      In 2009, as Mother’s drinking problem continued to escalate, Father

lost his job. Though Father was unemployed at this time, Mother claims that

Father was rarely home. In March 2010, Mother entered rehab, which she

was unable to complete.    Mother claims that she was unable to complete

rehab because her insurance only covered half of her stay and because

Father and the kids needed her at home. Father claims that Mother simply

quit. Mother checked into rehab again in July 2010.

      In August 2010, Mother passed out at the parties’ marital home from

drinking too much alcohol and hit her head on a piece of furniture.     The

injury created a large amount of blood and paramedics transported Mother



                                   -2-
J-A23015-14


to the hospital because of the injury.     Both J.K. and S.K. report that this

incident is one of their earliest memories.

      In late September 2010, Mother reentered rehab and around the same

time, Father took the children to his parents’ home in Pittsburgh.     Mother

was under the impression that Father’s and the children’s stay in Pittsburgh

was going to be temporary; however, Father stated that he had to make the

move permanent because he needed help caring for the children and Mother

was unable to do so. After moving to Pittsburgh, Father struggled to find

employment, but testified that he was working fulltime by February 2011.

      For the next several months, Mother continued to struggle with her

alcoholism. In January 2011, Mother and Father signed an agreement that

gave full primary and legal custody of the children to Father and granted

Mother limited supervised custody.       Mother claims that she signed the

agreement because Father would not let her see the children. Father, on the

other hand, claims that Mother made little to no effort to see the children

from September 2010 to January 2011 and that even after she signed the

agreement, she infrequently exercised her custodial rights.     In September

2011, Mother moved in with her parents in North Carolina. Mother reports

that she has been completely sober since November 16, 2011.

      On January 24, 2012, Mother filed a complaint for custody in which

she sought primary custody of the children. On March 19, 2012, the parties

entered into a consent order by which Mother received supervised (by her



                                     -3-
J-A23015-14


parents) custody of the children every other weekend and at certain times

during the summer. Since January 2012, Mother claims that she has never

missed a scheduled period of custody.         Throughout this time, Father has

made it difficult, in a variety of ways, for Mother to exercise her custodial

rights with the children.

      Since Mother filed her complaint for custody, the following also

transpired. In September 2012, police arrested Father for driving under the

influence (“DUI”) after discovering him urinating on the side of the highway.

In December 2012, Father became engaged to F.S., who he had been dating

since July 2011.

      The trial court held a trial to determine the custody of the children on

August 1 and 13, 2013 and October 3 and 30, 2013. Additionally, the trial

court held in camera interviews with the parties’ two oldest children, J.K.

and S.K., on October 28, 2013.          On January 16, 2014, the trial court

awarded primary physical custody of the children to Mother. On February

18,   2014,   Father   filed   a   timely   notice   of   appeal.1   Father   filed

contemporaneously with his notice of appeal his concise statement of



1
   We note that although Father filed his notice of appeal 33 days after the
entry of the order from which he appeals in this case, it is still a timely
notice of appeal because the thirtieth day of the 30-day appeal period fell on
a Saturday, and the following Monday, February 17, 2014, was President’s
Day. See Pa.R.C.P. 106(b) (“Whenever the last day of any such period shall
fall on Saturday or Sunday, or on any day made a legal holiday by the laws
of this Commonwealth or of the United States, such day shall be omitted
from the computation.”).


                                       -4-
J-A23015-14


matters complained of on appeal pursuant to Rule 1925(a)(2) and (b) of the

Pennsylvania Rules of Appellate Procedure.   On appeal, Father raises the

following issues for our review:

            1. THE TRIAL COURT ERRED BY FAILING TO
            DISMISS    [MOTHER]’S    CLAIM    FOR   PRIMARY
            PHYSICAL    CUSTODY,     AND   IGNORING     THE
            STATUTORY        REQUIREMENTS        REGARDING
            RELOCATION (INCLUDING MOTHER’S FAILURE TO
            FILE A TIMELY AFFIDAVIT), AND BY, OVER FATHER’S
            COUNSEL’S CONTINUAL OBJECTIONS, PERMITTING
            MOTHER TO KEEP REOPENING HER CASE EVEN
            AFTER THE COURT OBSERVED, ON THE RECORD,
            THAT MOTHER HAD NOT MET HER BURDEN TO
            SHOW RELOCATION WAS IN THE CHILDREN’S BEST
            INTEREST.

            2. THE TRIAL COURT ERRED IN DETERMINING THAT
            MOTHER MET HER BURDEN TO RELOCATE [THREE]
            YOUNG CHILDREN 500 MILES AWAY BECAUSE THE
            CHILDREN WILL HAVE BEEN IN ALLEGHENY COUNTY
            FOR [FOUR] YEARS BY THE TIME OF THEIR MOVE,
            BEEN IN NEARLY THE SOLE CARE OF FATHER, HAD
            FAMILY AND EXTENDED FAMILY HERE, WERE DOING
            WELL IN AND WERE ENTRENCHED IN SCHOOL,
            CHURCH AND COMMUNITY HERE, AND HAD
            ACTIVITIES AND FRIENDS HERE.

            3. THE TRIAL COURT ERRED IN DETERMINING THAT
            MOTHER MET HER BURDEN TO RELOCATE [THREE]
            YOUNG CHILDREN 500 MILES AWAY BECAUSE THE
            CHILDREN HAVE LITTLE FAMILY AND FEW OR NO
            CONTACTS IN NORTH CAROLINA AND MOTHER
            FAILED TO PRESENT NEARLY ANY EVIDENCE
            REGARDING MEETING THE CHILDREN’S NEEDS IN
            NORTH CAROLINA, HAD NOT SPOKEN TO SCHOOL
            OFFICIALS OR COACHES, HAD NOT CHOSEN A
            SCHOOL, AND ONLY DID INVESTIGATION AFTER
            THE THIRD DAY OF TRIAL AND ONLY THEN AFTER
            THE COURT REPEATEDLY REMINDED MOTHER OF
            HER OBLIGATION TO DO SO.



                                   -5-
J-A23015-14



            4. BASED ON THE CHILDREN’S WELL ESTABLISHED
            CONTACTS, CHURCH, SCHOOL, ACTIVITIES AND
            FAMILY IN ALLEGHENY COUNTY AND MOTHER’S
            LACK OF INVESTIGATION/PREPARATION FOR ANY
            MOVE, THE TRIAL COURT FAILED TO ACT IN THE
            CHILDREN'S BEST INTEREST BY PERMITTING THE
            MOVE AND CHANGING PRIMARY CUSTODY.

            5.   THE  TRIAL   COURT   ERRED  BY,   WHEN
            CONSIDERING THE BEST INTEREST OF THE
            CHILDREN, NOT GIVING APPROPRIATE WEIGHT TO
            MOTHER’S EXTREME ALCOHOLISM, THE CHANCE OF
            RECIDIVISM OF HER BEHAVIOR, ESPECIALLY GIVEN
            MOTHER’S    FAILURE   TO   ENTER   EVIDENCE
            REGARDING HER ABILITY TO REMAIN SOBER WHILE
            LIVING INDEPENDENTLY OR WITH THE STRESSORS
            OF RAISING THREE YOUNG CHILDREN, AND HER
            UTTER FAILURE TO RECOGNIZE THE SAME AS A
            PROBLEM, INSTEAD BLAMING FATHER FOR HER
            ALCOHOLISM.

Father’s Brief at 12-13.2

      For his first issue on appeal, Father claims that the trial court erred by

failing to dismiss Mother’s claim for primary physical custody. Id. at 47-50.

Father’s claim is based on the application of 23 Pa.C.S.A. § 5337, the

relocation provision of the Child Custody Act, 23 Pa.C.S.A. § 5321, et seq.

Father argues that Mother failed to comply with the relocation procedure set

forth in 20 Pa.C.S.A. § 5337(c) because she failed to provide him with timely

notice of her intention to relocate the children or the information section

5337(c)(3) requires the relocating party to provide to the nonrelocating



2
   We note that we have reordered the issues that Father raises on appeal
for ease of review.


                                     -6-
J-A23015-14


party. Father’s Brief at 47-48. Father further asserts that he did not receive

the benefit of the provisions of section 5337(j)3, which addresses how a

court may consider a party’s failure to provide reasonable notice. Id. at 49-

50.     Thus, Father’s claim requires us to determine whether this case

constitutes a relocation that per se triggers section 5337 of the Child

Custody Act.

       Issues of statutory interpretation are questions of law where “the

appellate standard of review is de novo and the appellate scope of review is



3
    Section 5337(j) provides the following:

             (j) Failure to provide reasonable notice.--The
             court may consider a failure to provide reasonable
             notice of a proposed relocation as:

                   (1) a factor in making         a   determination
                   regarding the relocation;

                   (2) a factor in determining whether custody
                   rights should be modified;

                   (3) a basis for ordering the return of the child
                   to the nonrelocating party if the relocation has
                   occurred without reasonable notice;

                   (4) sufficient     cause to order the party
                   proposing the      relocation to pay reasonable
                   expenses and      counsel fees incurred by the
                   party objecting   to the relocation; and

                   (5) a ground for contempt and the imposition
                   of sanctions against the party proposing the
                   relocation.

23 Pa.C.S.A. § 5337(j).


                                       -7-
J-A23015-14


plenary.” C.B. v. J.B., 65 A.3d 946, 951 (Pa. Super. 2013) (quoting In re

Adoption of J.A.S., 939 A.2d 403, 405 (Pa. Super. 2007)), appeal denied,

70 A.3d 808 (Pa. 2013). Regarding statutory interpretation, our Court has

long recognized the following principles of statutory construction set forth in

the Statutory Construction Act, 1 Pa.C.S.A. § 1501 et seq.:

            The goal in interpreting any statute is to ascertain
            and effectuate the intention of the General
            Assembly. Our Supreme Court has stated that the
            plain language of a statute is in general the best
            indication of the legislative intent that gave rise to
            the statute. When the language is clear, explicit, and
            free from any ambiguity, we discern intent from the
            language alone, and not from the arguments based
            on legislative history or ‘spirit’ of the statute. We
            must construe words and phrases in the statute
            according to their common and approved usage. We
            also must construe a statute in such a way as to give
            effect to all its provisions, if possible, thereby
            avoiding the need to label any provision as mere
            surplusage.

            Under Section 1921(c), the court resorts to
            considerations of ‘purpose’ and ‘object’ of the
            legislature when the words of a statute are not
            explicit... . Finally, it is presumed that the legislature
            did not intend an absurd or unreasonable result. In
            this regard, we ... are permitted to examine the
            practical consequences of a particular interpretation.

C.B., 65 A.3d at 951.      Moreover, our Supreme Court has stated, “it is

axiomatic that in determining legislative intent, all sections of a statute must

be read together and in conjunction with each other, and construed with

reference to the entire statute.” E.D.B. ex rel. D.B. v. Clair, 987 A.2d 681,

684 (Pa. 2009) (citation omitted). In order to determine whether the instant



                                      -8-
J-A23015-14


matter is a relocation case that per se triggers section 5337, we begin by

examining the applicability of section 5337(c) to this case, the provision with

which Father complains Mother did not comply.

      The legislature enacted section 5337 specifically to deal with relocation

matters. See 23 Pa.C.S.A. § 5337(a). In the definitions section of Title 23

dealing with child custody, relocation is defined as “[a] change in a residence

of the child which significantly impairs the ability of a nonrelocating party to

exercise custodial rights.” 23 Pa.C.S.A. § 5322. Under this definition, while

relocation is in part defined by a change in residence of the child, it is

evident that a relocation as contemplated in the statute requires a negative

custodial impact on a “nonrelocating party.”          Thus, the definition of

relocation anticipates that the other party to the custodial relationship will be

relocating since the phrase “nonrelocating party” has no meaning unless

another party is relocating.    Based solely on the statutory definition, we

could conclude that the relocation provisions of the Custody Act set forth in

section 5337 do not apply where neither party is relocating.

      Further analysis of the relocation statutory requirements buttress this

conclusion. Section 5337(c), which addresses the notice the party proposing

relocation must provide to the nonrelocating party, states the following:

            (1) The party proposing the relocation shall notify
            every other individual who has custody rights to the
            child.




                                      -9-
J-A23015-14


          (2) Notice, sent by certified mail, return receipt
          requested, shall be given no later than:

               (i) the 60th day before the date of the
               proposed relocation; or

               (ii) the tenth day after the date that the
               individual knows of the relocation, if:

                     (A) the individual did not know and could
                     not reasonably have known of the
                     relocation in sufficient time to comply
                     with the 60-day notice; and

                     (B) it is not reasonably possible to delay
                     the date of relocation so as to comply
                     with the 60-day notice.

          (3) Except as provided by section 5336 (relating to
          access to records and information), the following
          information, if available, must be included with the
          notice of the proposed relocation:

               (i) The address of the intended new residence.

               (ii) The mailing address, if not the same as the
               address of the intended new residence.

               (iii) Names and ages of the individuals in the
               new residence, including individuals who intend
               to live in the new residence.

               (iv) The home telephone number           of   the
               intended new residence, if available.

               (v) The name of the new school district and
               school.

               (vi) The date of the proposed relocation.

               (vii) The reasons for the proposed relocation.




                                 - 10 -
J-A23015-14


                  (viii) A proposal     for   a   revised   custody
                  schedule.

                  (ix) Any other information which the party
                  proposing the relocation deems appropriate.

                  (x) A counter-affidavit as provided under
                  subsection (d)(1) which can be used to object
                  to the proposed relocation and the modification
                  of a custody order.

                  (xi) A warning to the nonrelocating party that
                  if the nonrelocating party does not file with the
                  court an objection to the proposed relocation
                  within 30 days after receipt of the notice, that
                  party shall be foreclosed from objecting to the
                  relocation.

            (4) If any of the information set forth in paragraph
            (3) is not known when the notice is sent but is later
            made known to the party proposing the relocation,
            then that party shall promptly inform every
            individual who received notice under this subsection.

23 Pa.C.S.A. § 5337(c).

      Based on the information that section 5337(c)(3) requires the party

proposing relocation to provide to the nonrelocating party, it is evident that

the legislature did not intend for section 5337(c) to apply in a custody case,

where both parents have lived in their current residences for some time, and

neither parent is relocating. Rather, section 5337 is designed to give notice

to a party with custody rights that the other custodial party intends to

change his or her geographical location and a modification of a custody

arrangement will be necessary to allow the relocating party to continue to

exercise custody rights. Section 5337(c) obviously envisions a change in the



                                    - 11 -
J-A23015-14


relocating party’s geographical location that will impact custody and arms

the nonrelocating party with the information necessary to assess the

proposed change of circumstances.           In a case such as this, where both

parents remain in their established residences, there are no changed

circumstances to assess. The challenge is solely to a change in the custody

arrangement and not a party’s relocation.          Moreover, in a custody case

where both parties continue to live in their current residences, the

information required under section 5337(c) is either known or will be

revealed as a matter of course in either the complaint for custody or the

custody proceedings.

       The requirements set forth in 23 Pa.C.S.A. § 5337(d) (Objection to

Proposed Relocation) further exemplify the relocation provisions’ intent to

address situations where a party is relocating to a new geographical place.

This   section   plainly   differentiates   between   objections   to   the   party’s

relocation and objections to modification of custody arrangements. Section

5337(d)(1) provides:

            (1) A party entitled to receive notice may file with
            the court an objection to the proposed relocation and
            seek a temporary or permanent order to prevent the
            relocation. The nonrelocating party shall have
            the opportunity to indicate whether he objects
            to relocation or not and whether he objects to
            modification of the custody order or not. If the
            party objects to either relocation or modification of
            the custody order, a hearing shall be held as
            provided in subsection (g)(1). The objection shall be
            made by completing and returning to the court a



                                        - 12 -
J-A23015-14


              counter-affidavit, which shall be verified subject to
              penalties under 18 Pa.C.S. § 4904 (relating to
              unsworn falsification to authorities)[.]

23 Pa.C.S.A § 5337(d)(1) (emphasis added).         While it is clear that every

request for relocation pursuant to the statute implicates the custody of the

child, the relocation provisions are not triggered unless one of the parties is

relocating.

      Other provisions of section 5337 likewise establish that it is a party’s

relocation that necessitates the inquiry.     For example, section 5337(h)(6)

requires a trial court, in determining whether to allow a proposed relocation

to consider “[w]hether the relocation will enhance the general quality of life

for the party seeking the relocation[.]”         23 Pa.C.S.A. § 5337(h)(6).

Likewise, section 5337(l) provides that “[i]f a party relocates with the child

prior to a full expedited hearing, the court shall not confer any presumption

in favor of the relocation.” 23 Pa.C.S.A. § 5337(l).

      Like the definitional reference in section 5322, several provisions of

section 5337 also reference a nonrelocating party.          See 23 Pa.C.S.A.

§ 5337(d), (f), (h), (j).   Because the definition of relocation and several

provisions of section 5337 explicitly refer to a “nonrelocating party,” by

implication, section 5337 must anticipate that a party is relocating. Based

upon the foregoing statutory analysis, we conclude that where neither

parent is relocating, and only the custodial rights of the parties are at issue,

section 5337 of the Child Custody Act is not per se triggered. In the case



                                     - 13 -
J-A23015-14


before us, because Mother was not relocating, she therefore was not

required to comply with the notice provisions of section 5337(c).

      Although we have determined that this case does not per se trigger

section 5337, we do not hold that a trial court cannot or should not consider

the factors of section 5337(h) in a case where a request for modification of

the custody order involves the change of residence of the child to a

significantly distant location.    The enactment of sections 5328(a) and

5337(h) and the development of the case law preceding the two provisions

supports this notion.

      “With any child custody case, the paramount concern is the best

interests of the child.”   J.R.M. v. J.E.A., 33 A.3d 647, 650 (Pa. Super.

2011). The legislature enacted section 5328(a) of the Child Custody Act in

order to delineate the “factors the trial court must consider when awarding

any form of custody.” Id. at 651 (citation omitted). Section 5328(a) sets

forth a list of 16 factors that trial courts must consider “in a best interests of

the child analysis in making any custody determination.”          E.D. v. M.P.,

33 A.3d 73, 79-80 (Pa. Super. 2011) (citing 23 Pa.C.S.A. § 5328(a))

(footnote omitted). The 16 factors listed in section 5328(a) that trial courts

must consider when determining a child’s best interest include:

            (1) Which party is more likely to encourage and
            permit frequent and continuing contact between the
            child and another party.




                                     - 14 -
J-A23015-14


          (2) The present and past abuse committed by a
          party or member of the party’s household, whether
          there is a continued risk of harm to the child or an
          abused party and which party can better provide
          adequate physical safeguards and supervision of the
          child.

          (2.1) The information set forth in section 5329.1(a)
          (relating to consideration of child abuse and
          involvement with protective services).

          (3) The parental duties performed by each party on
          behalf of the child.

          (4) The need for stability and continuity in the child’s
          education, family life and community life.

          (5) The availability of extended family.

          (6) The child’s sibling relationships.

          (7) The well-reasoned preference of the child, based
          on the child’s maturity and judgment.

          (8) The attempts of a parent to turn the child against
          the other parent, except in cases of domestic
          violence where reasonable safety measures are
          necessary to protect the child from harm.

          (9) Which party is more likely to maintain a loving,
          stable, consistent and nurturing relationship with the
          child adequate for the child’s emotional needs.

          (10) Which party is more likely to attend to the daily
          physical, emotional, developmental, educational and
          special needs of the child.

          (11) The proximity of the residences of the parties.

          (12) Each party’s availability to care for the child or
          ability to make appropriate child-care arrangements.




                                   - 15 -
J-A23015-14


            (13) The level of conflict between the parties and the
            willingness and ability of the parties to cooperate
            with one another. A party’s effort to protect a child
            from abuse by another party is not evidence of
            unwillingness or inability to cooperate with that
            party.

            (14) The history of drug or alcohol abuse of a party
            or member of a party’s household.

            (15) The mental and physical condition of a party or
            member of a party’s household.

            (16) Any other relevant factor.

42 Pa.C.S.A. § 5328(a).

      Section 5337(h) requires that the trial court consider the following

factors when a party is relocating:

            (1) The nature, quality, extent of involvement and
            duration of the child’s relationship with the party
            proposing to relocate and with the nonrelocating
            party, siblings and other significant persons in the
            child’s life.

            (2) The age, developmental stage, needs of the child
            and the likely impact the relocation will have on the
            child's   physical,  educational    and     emotional
            development, taking into consideration any special
            needs of the child.

            (3) The feasibility of preserving the relationship
            between the nonrelocating party and the child
            through suitable custody arrangements, considering
            the logistics and financial circumstances of the
            parties.

            (4) The child’s preference, taking into consideration
            the age and maturity of the child.




                                      - 16 -
J-A23015-14


            (5) Whether there is an established pattern of
            conduct of either party to promote or thwart the
            relationship of the child and the other party.

            (6) Whether the relocation will enhance the general
            quality of life for the party seeking the relocation,
            including, but not limited to, financial or emotional
            benefit or educational opportunity.

            (7) Whether the relocation will enhance the general
            quality of life for the child, including, but not limited
            to, financial or emotional benefit or educational
            opportunity.

            (8) The reasons and motivation of each party for
            seeking or opposing the relocation.

            (9) The present and past abuse committed by a
            party or member of the party’s household and
            whether there is a continued risk of harm to the child
            or an abused party.

            (10) Any other factor affecting the best interest of
            the child.

23 Pa.C.S.A. § 5337(h).

      In a case predating the enactment of sections 5328(a) and 5337(h),

our Court addressed a factual scenario similar to the instant matter.               In

Clapper v. Harvey, 716 A.2d 1271 (Pa. Super. 1998), the mother, who was

living in Florida, sought custody of her child, who was living with the father

in Pennsylvania.      Id. at 1272-73.    It was the mother’s contention that “a

proper ‘best interests of the child’ analysis in a case where the petitioning

parent   seeks   to    relocate   the   child    to   another   jurisdiction   includes

consideration of the factors outlined in Gruber.” Id. at 1274. Gruber v.




                                        - 17 -
J-A23015-14


Gruber, 583 A.2d 434 (Pa. Super. 1990), which also predated the

enactment of section 5337(h), set forth a three-factor test for trial courts to

use “[i]n order to decide whether a custodial parent and children shall be

permitted to relocate at a geographical distance from a non-custodial

parent[.]” Id. at 439. The Gruber test required trial courts to consider the

following factors:

            First, the court must assess the potential advantages
            of the proposed move and the likelihood that the
            move would substantially improve the quality of life
            for the custodial parent and the children and is not
            the result of a momentary whim on the part of the
            custodial parent.

                                *     *      *

            Next, the court must establish the integrity of the
            motives of both the custodial and non-custodial
            parent in either seeking the move or seeking to
            prevent it.

                                *     *      *

            Finally, the court must consider the availability of
            realistic, substitute visitation arrangements which
            will adequately foster an ongoing relationship
            between the child and the non-custodial parent.

Id. In Clapper, we pointed out that the Gruber factors were typically only

“applied in cases where the ‘custodial’ parent wishes to relocate with the

child, and not where the non-custodial parent seeks custody of the child and

requests the child’s relocation to a different state.”   Clapper, 716 A.2d at

1274.   Nevertheless, this Court held that the “Gruber factors should be




                                    - 18 -
J-A23015-14


considered in appropriate cases, as part of the overall best interests

analysis, when a parent wishes to relocate a child to another jurisdiction.”

Id. Our Court reasoned:

            [E]ven in custody cases involving the relocation of
            one or both parents, the ultimate objective in
            resolving the custody matter remains the best
            interests of the child. The determination of a child’s
            best interests involves the consideration of all
            relevant factors that legitimately affect the child’s
            physical, intellectual, moral and spiritual well-being.
            It follows then that the factors outlined in Gruber, if
            deemed relevant and likely to affect the child’s
            physical, intellectual, moral and spiritual well-being,
            should also be applied and considered in any custody
            case involving the relocation of either the custodial
            or non-custodial parent.

Id. (internal citations omitted; emphasis in original).      Thus, our Court

determined that trial courts should apply the relevant Gruber factors in a

case where neither parent was relocating, and only the child stood to move

to a new geographical location.     See id.; see also Reefer v. Reefer,

791 A.2d 372, 377 (Pa. Super. 2002) (applying the Gruber factors in a

custody case where neither parent relocated, but the child stood to move a

geographical distance).

      Upon examining the custody factors of section 5328(a) and the

relocation factors of section 5337(h), we reach a conclusion in this case

consistent with Clapper.      In a custody case where neither parent is

relocating, but the children stand to move a significant distance, trial courts

should still consider the relevant factors of section 5337(h) in their section



                                    - 19 -
J-A23015-14


5328(a) best interests analysis.   Several of the factors of section 5337(h)

are encompassed, either directly or implicitly, by the custody factors of

section 5328(a). Trial courts should also consider those relevant factors of

section 5337(h) that are not otherwise encompassed directly or implicitly by

the section 5328(a) factors pursuant to the catchall provision of section

5328(a)(16).

      For example, the language in section 5337(h)(4), which requires a trial

court to consider the child’s preference, is nearly identical to the language in

section   5328(a)(7).     Compare      23     Pa.C.S.A.   §   5337(h)(4),   with

23 Pa.C.S.A. § 5328(a)(7) (requiring the trial court to consider “[t]he well-

reasoned preference of the child, based on the child’s maturity and

judgment”). Likewise, section 5337(h)(9), which requires the trial court to

consider “[t]he present and past abuse committed by a party or member of

the party’s household” is closely related to section 5328(a)(2).      Compare

23 Pa.C.S.A. § 5337(h)(9), with 23 Pa.C.S.A. § 5328(a)(2) (mandating

consideration of “[t]he present and past abuse committed by a party or

member of the party’s household”). Additionally, section 5337(h)(5), which

requires the trial court to consider “[w]hether there is an established pattern

of conduct of either party to promote or thwart the relationship of the child

and the other party,” is similar to section 5328(a)(8).               Compare

23 Pa.C.S.A. § 5337(h)(5), with 23 Pa.C.S.A. § 5328(a)(8) (requiring the

trial court to consider “the attempts of a parent to turn the child against the



                                     - 20 -
J-A23015-14


other parent”). Further, section 5337(h)(1), which requires the trial court to

consider “[t]he nature, quality, extent of involvement and duration of the

child’s relationship with the party proposing to relocate and with the

nonrelocating party, siblings and other significant persons in the child’s life,”

encompasses subsections (3), (5), and (6) of section 5328(a), which require

consideration of the parental duties performed by each party, 23 Pa.C.S.A.

§ 5328(a)(3), the availability of extended family, 23 Pa.C.S.A. § 5328(a)(5),

and sibling relationships, 23 Pa.C.S.A. § 5328(a)(6). Compare 23 Pa.C.S.A.

§ 5337(h)(1), with Pa.C.S.A. § 5328(a)(3), (5), (6).

      Additionally, in any custody determination where neither parent is

moving, but the children stand to move to a significantly distant location, the

trial court would still need to consider the age, developmental stage, needs

of the child and the likely impact the child’s change of residence will have on

the child’s physical, educational and emotional development (23 Pa.C.S.A.

§ 5337(h)(2)), the feasibility of preserving the relationship between the

other parent and the child (23 Pa.C.S.A. § 5337(h)(3)), and whether the

change in the child’s residence will enhance the general quality of life for the

child (23 Pa.C.S.A. § 5337(h)(7)). Even though these three factors are not

directly or implicitly encompassed in section 5328(a), they are clearly

relevant to the decision of what is in the child’s best interest when

contemplating a move of significant distance to the other parent’s home, and

are therefore necessarily part of the trial court’s analysis pursuant to section



                                     - 21 -
J-A23015-14


5328(a)(16), which requires a trial court to consider “any other relevant

factor” in making a custody determination. 23 Pa.C.S.A. § 5328(a)(16).

      In summary, based on the foregoing statutory authority and case law,

we hold that a custody case where neither parent is seeking to relocate and

only the children would be moving to a significantly distant location if

custody shifted from one parent to another does not per se trigger section

5337 of the Child Custody Act.      Thus, the notice requirement of section

5337(c) does not apply in such cases. Trial courts should still consider the

relevant factors of section 5337(h) in their section 5328(a) best interest

analysis.   As we have explained, several of the relevant factors of section

5337(h) are encompassed, directly or implicitly, by the custody factors listed

in section 5328(a). Any relevant section 5337(h) factor that is not expressly

encompassed in section 5328(a) should be considered by the trial court

under the catchall provision of section 5328(a)(16).

      Accordingly, in this case,4 Mother was not required to provide Father

with notice of relocation pursuant to section 5337(c), Father was not entitled



4
   The case before us is somewhat factually similar to B.K.M. v. J.A.M.,
50 A.3d 168 (Pa. Super. 2012). In that case, when the father initiated
custody proceedings in the United States, the mother was living in Sweden
with their three children. Id. at 170-71. Although the father was the party
seeking to bring the three children to the United States, the mother
petitioned for relocation. Id. at 171. The trial court in that case pointed out
that the mother never formally filed a petition for relocation, but rather did
so verbally. Id. at n.1. The trial court stated that the mother’s verbal
notice was sufficient and it allowed the case to proceed as a relocation
matter, but that the decision was without prejudice as to the parties’ rights


                                    - 22 -
J-A23015-14


to the benefit of section 5337(j), and the trial court did not err by failing to

dismiss Mother’s claim on those grounds.

      In the remaining issues that Father raises on appeal, he challenges the

trial court’s conclusions regarding several of the custody factors of section

5328(a) and relocation factors of section 5337(h). Father’s Brief at 23-46.

In his second, third, and fourth issues, which Father addresses together,

Father sets forth each of the custody factors from section 5328(a) and

relocation factors from section 5337(h) that he believes the trial court

decided incorrectly. Id. at 23-45. In his fifth issue, Father claims that the

trial court failed to afford appropriate weight to the evidence of Mother’s

alcoholism. Id. at 45-46.

      We begin by acknowledging our scope and standard of review for

custody cases:

            In reviewing a custody order, our scope is of the
            broadest type and our standard is abuse of
            discretion. We must accept findings of the trial court
            that are supported by competent evidence of record,
            as our role does not include making independent
            factual determinations. In addition, with regard to
            issues of credibility and weight of the evidence, we
            must defer to the presiding trial judge who viewed
            and assessed the witnesses first-hand. However, we
            are not bound by the trial court’s deductions or


to file the appropriate appeal. Id. The father did not challenge the
sufficiency of the mother’s verbal notice on appeal. Id. As a result, our
Court reviewed the case under both section 5328(a) and 5337(h). See id.
at 172-73. Because the father did not challenge the mother’s verbal notice,
the issue before us in the instant matter was never before our Court in
B.K.M. v. J.A.M. See id. at 171.


                                     - 23 -
J-A23015-14


             inferences from its factual findings. Ultimately, the
             test is whether the trial court’s conclusions are
             unreasonable as shown by the evidence of record.
             We may reject the conclusions of the trial court only
             if they involve an error of law, or are unreasonable in
             light of the sustainable findings of the trial court.

J.R.M. v. J.E.A., 33 A.3d 647, 650 (Pa. Super. 2011) (quoting Durning v.

Balent/Kurdilla, 19 A.3d 1125, 1128 (Pa. Super. 2011)).

      In its custody order, the trial court listed each of the factors of section

5328(a) and section 5337(h) and explained how it decided each factor. Trial

Court Order, 1/6/14, at 4-14.      The evidence of record supports the trial

court’s decision to award primary custody of the parties’ three children to

Mother. Though Mother has a well-documented struggle with alcohol abuse,

she has been completely sober since November 16, 2011. N.T., 8/1/13, at

61. Mother lives with her parents in a stable home that the children enjoy

visiting.   See id. at 59, 322; N.T., 10/28/13, at 32.     Prior to Mother and

Father’s separation, Mother was the children’s primary caretaker.            N.T.,

8/1/13, at 26, 52-53.    Even though the children spend most of their time

away from Mother, they appear to have a deep bond with her and she is

profoundly devoted to them.      See N.T., 8/13/13, at 33, 122.        Dr. Marlin,

who conducted psychological evaluations of both Mother and Father, testified

that Mother was a sincere, honest, and caring person who is a dedicated

parent. See id. at 38-39, 101, 122.




                                     - 24 -
J-A23015-14


      While Mother readily admits to previously abusing alcohol, the record

indicates that Father is in denial about his struggle with alcohol.    There is

substantial evidence in the certified record indicating that Father abuses

alcohol, including testimony that Father has several drinks per night, several

nights per week, that he drove drunk with J.K. and S.K. in the car, and that

he was arrested for DUI in September 2012. N.T., 8/1/13, at 27-28, 296-

99; N.T., 10/3/13, at 190-91.

      Although the children have attended school and participated in

activities in Pittsburgh, and the extent and quality of those available in North

Carolina was not entirely clear at the hearing, these considerations were not

the trial court’s focus in reaching its decision.   Rather, the trial court was

concerned about the children’s overall stability, which it found would be

better served in Mother’s care. Trial Court Memorandum, 1/16/14, at 5-6,

12; Trial Court Opinion, 4/15/14, at 4-5. Father and the children have lived

in three different homes in the Pittsburgh area over the past three to four

years and Father is once again unemployed. See N.T, 10/3/13, at 68, 131-

32. Dr. Marlin’s psychological evaluation revealed that Father is an insincere

person who is controlling and manipulative. N.T., 8/13/13, at 39-42. Dr.

Marlin testified that she believed Father has a number of psychological

issues that he refuses to address. See id. at 43-44.

      Additionally, Father has made it difficult for Mother to exercise her

custodial rights. N.T., 8/1/13, at 308. Father is not flexible in scheduling



                                     - 25 -
J-A23015-14


the children’s time with Mother, he forces Mother to do most of the driving

from North Carolina when she wishes to spend time with the children, he

often refuses to speak with Mother, and he frequently disrupts her video

chats with the children. Id. at 88-90, 92, 94-95, 304, 313. Father also had

S.K. and C.K. baptized without telling Mother. Id. at 132-34. Furthermore,

Father does not discourage C.K. from calling F.S., Father’s fiancée, “Mama,”

and F.S. even testified that she refers to herself as “Mama” to C.K. N.T.,

10/3/13, at 41-42; N.T., 10/30/13, at 55-56.

      Issues two through five raised by Father on appeal all challenge the

weight afforded to the evidence by the trial court. Indeed, in his fifth issue,

Father expressly states that the trial court did not afford the appropriate

weight to the evidence of Mother’s alcoholism. Father’s Brief at 45-46. As

previously stated, our standard of review makes clear that “with regard to

issues of credibility and weight of the evidence, we must defer to the

presiding trial judge who viewed and assessed the witnesses first-hand.”

J.R.M., 33 A.3d at 650. Here, in his second, third, and fourth issues, Father

challenges the trial court’s decision regarding nearly all of the factors of

section 5337(h) and the first, third, fourth, fifth, ninth, tenth, and twelfth

factors of section 5328(a).   See Father’s Brief at 26-45.    Pursuant to our

review of the record, we conclude that there is substantial evidence

supporting the findings that the trial court reached on each factor of section

5328(a) that Father challenges, including those factors implicated by the



                                    - 26 -
J-A23015-14


distance   between    Mother    and   Father’s   homes   pursuant   to   section

5328(a)(16). Accordingly, because Father asks us to reweigh the evidence,

he is not entitled to relief on his remaining issues.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/2/2014




                                      - 27 -